     Case 2:07-mc-00129-KJM-AC Document 36 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                        No. 2:07-mc-00129 KJM AC
12                       Plaintiff,
13           v.                                        ORDER
14    SCOTT MICHAEL VOGELSANG,
15                       Defendant.
16

17                  Defendant proceeds in this action in pro per. The matter was referred to a United

18   States Magistrate Judge as provided Local Rule 302(c)(21).

19                  On April 3, 2020, the magistrate judge filed findings and recommendations, which

20   were served on the parties and which contained notice that any objections to the findings and

21   recommendations were to be filed within twenty-one days. Findings & Recommendations

22   (“Findings”), ECF No. 32. Defendant has filed objections to the findings and recommendations.

23   ECF No. 33. Plaintiff has filed a response to the objections. U.S. Response, ECF No. 3.

24                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304,

25   this court has conducted a de novo review of this case. Having reviewed the file, the court finds

26   the findings and recommendations to be supported by the record and by the proper analysis, with

27   the following technical corrections: the statements at page 2, lines 8–9 (“[W]hile the delay is

28   regrettable, there was no due date for payment in either the original Writ or the 2008 order from
                                                       1
     Case 2:07-mc-00129-KJM-AC Document 36 Filed 05/12/20 Page 2 of 2

 1   Judge Mueller.”) and 15 (“Plaintiff is correct that no date was set for the Garnishee’s payment.”)
 2   should be attributed to the California Department of Health Care Services (DHCS), not plaintiff
 3   United States, see ECF No. 30 (DHCS Opp’n to Mot. To Compel) at 4:11–14 (“[T]he
 4   Garnishment Order did not expressly set forth a date by which DHCS was required to make the
 5   $41,807.95 payment.”); id. at 4:13–14 (“DHCS regrets the unnecessary delays in causing the
 6   payment to be made.”). See U.S. Response at 2.
 7          Accordingly, IT IS HEREBY ORDERED that:
 8          1. With the corrections above, the findings and recommendations filed April 3, 2020, are
 9   adopted in full; and
10          2. The motion to compel at ECF No. 22 is DENIED as MOOT and this case is CLOSED.
11   DATED: May 11, 2020.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
